                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL GITZEN,                                      )
                                                     )       Civil Action No. 19-452
                       Plaintiff,                    )
                                                     )
       v.                                            )       Magistrate Judge Lenihan
                                                     )
S&S, INC.,                                           )
                                                     )       ECF No. 11
                       Defendant.                    )

                                    MEMORANDUM OPINION


       Presently before the Court is the Motion to Dismiss filed by Defendant S&S, Inc. (ECF

No. 11.) For the reasons discussed below, the motion will be denied.

FACTS

       Plaintiff Michael Gitzen (“Plaintiff” or “Gitzen”) brings this action under the Fair labor

Standards Act (“FLSA”). He also alleges supplemental state law claims pursuant to the

Pennsylvania Minimum Wage Act (“PMWA”), the Pennsylvania Wage Payment and Collection

Law (“PWPCL”), and for breach of contract. (Complaint, ECF No. 1 ¶¶ 1-2.)

       Plaintiff was employed as a carpenter for Defendant S&S, Inc. (“Defendant” or “S&S”)

from September 1, 2001 until August 31, 2018, when he was terminated by Defendant. (ECF

NO. 1 ¶ 13.) Plaintiff was a salaried employee but he did not perform any administrative,

executive, or professional job duties. (ECF No. 1 ¶ 14.) Plaintiff alleges that he regularly

worked more than 40 hours in a given work week during that time period on an annual basis, but

was never paid overtime by Defendant. (ECF No. 1 ¶¶ 15 &19.) Plaintiff also alleges that he

was never paid prevailing wages for jobs that required employees to be paid at the prevailing

wage rates. (ECF No. 1 ¶ 18.) Instead, Plaintiff alleges that Defendant “deliberately and
unlawfully certified false payroll records to avoid paying Plaintiff at the overtime rate. (ECF No.

1 ¶ 21.)

       Plaintiff further alleges that he has not been paid an agreed upon bonus. (ECF No. 1 ¶¶

27-28.) Finally, Plaintiff alleges that Defendant failed to pay Plaintiff his wages for the last two

weeks that he worked for Defendant. (ECF No. 1 ¶ 31.)

LEGAL STANDARD

       The United States Court of Appeals for the Third Circuit summarized the standard to be

applied in deciding motions to dismiss filed pursuant to Rule 12(b)(6):

               Under the “notice pleading” standard embodied in Rule 8 of the
               Federal Rules of Civil Procedure, a plaintiff must come forward
               with “a short and plain statement of the claim showing that the
               pleader is entitled to relief.” As explicated in Ashcroft v. Iqbal, 556
               U.S. 662, 678 (2009), a claimant must state a “plausible” claim for
               relief, and “[a] claim has facial plausibility when the pleaded
               factual content allows the court to draw the reasonable inference
               that the defendant is liable for the misconduct alleged.” Although
               “[f]actual allegations must be enough to raise a right to relief
               above the speculative level,” Bell Atlantic Corp. v. Twombly, 550
               U.S. 544, 555 (2007), a plaintiff “need only put forth allegations
               that raise a reasonable expectation that discovery will reveal
               evidence of the necessary element.” Fowler, 578 F.3d at 213
               (quotation marks and citations omitted); see also Covington v. Int'l
               Ass'n of Approved Basketball Officials, 710 F.3d 114, 117–18 (3d
               Cir. 2013).

Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014).

ANALYSIS

       In support of its Motion to Dismiss, Defendant presents a narrative that appears to raise

several issues without any substantive discussion. First, Defendant suggests that because three

(3) of the four (4) Counts of the Complaint raise state law issues, jurisdiction is inappropriate

pursuant to 28 U.S.C. § 1367. Plaintiff responds that because this Court has jurisdiction over this




                                                  2
matter pursuant to 28 U.S.C. § 1331, it has supplemental jurisdiction over the related state law

claims pursuant to 28 U.S.C. § 1367.

       Section 1367(a) provides as follows:

               (a) Except as provided in subsections (b) [concerning diversity
               jurisdiction] and (c) [dismissal of all federal claims] or as expressly
               provided otherwise by Federal statute, in any civil action of which
               the district courts have original jurisdiction, the district courts shall
               have supplemental jurisdiction over all other claims that are so
               related to claims in the action within such original jurisdiction that
               they form part of the same case or controversy under Article III of
               the United States Constitution. Such supplemental jurisdiction
               shall include claims that involve the joinder or intervention of
               additional parties.


28 U.S.C. § 1367(a). Here, Plaintiff has invoked the federal jurisdiction of this Court pursuant to

28 U.S.C. § 1331, federal question jurisdiction, by bringing a claim pursuant to a federal

statute—the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 207 (a)(1) & 216(b). Therefore, it

has supplemental jurisdiction over Plaintiff’s related state law claims concerning “the same case

or controversy.” Therefore, Plaintiff’s state law claims are properly before this Court and will

not be dismissed.

       Next, Defendant suggests, without citation to statute, regulation or caselaw, that because

Plaintiff states that he was a salaried employee at the Defendant, he is not entitled to the

protections of the FLSA. Plaintiff responds that because he was acting as a carpenter rather than

in an executive, administrative, professional capacity or as an outside sales employee, he is

entitled to be paid overtime, citing 29 C.F.R. § 541.

       The FLSA requires that overtime wages, equivalent to one-and-one-half times the regular

pay rate, be paid to employees who work in excess of 40 hours per week. See 29 U.S.C. § 216

(c). An employee is exempt from overtime compensation under an “administrative exemption”



                                                  3
if he meets a salary test (not in dispute here) and is (a) an administrative worker, (b) whose work

is of substantial importance to Defendant, and (c) whose primary duty includes work requiring

the exercise of discretion and judgment. See Martin v. Cooper Elec. Supply Co., 940 F.2d 896,

901-02 (3d Cir. 1991). See also 29 U.S.C. § 213(a)(1) (exempting employees occupying “bona

fide executive, administrative, or professional” positions from the maximum hour provisions of

the FLSA). These exemptions from the Act’s overtime pay requirements are to be narrowly

construed, and the burden of proving these exemptions is on the employer. Martin, 940 F.2d at

900 (citations omitted).

         Here, Plaintiff alleges that he served as a carpenter for the Defendant. At the motion to

dismiss stage, Plaintiff has stated a plausible claim that he does not fall under the “administrative

exemption” of the FSLA and therefore, entitled to the Act’s overtime pay protections.

         Next, Defendant argues that because Plaintiff filed suit at the local magisterial district

level1 for what appears to be a portion of his final wages, mileage and other reimbursement

expenses for a specific and limited time period totaling $3,219.98, that Plaintiff’s current federal

civil action is barred by the doctrine of res judicata.

         Res judicata, or claim preclusion, “is a defense asserted when a case is essentially

identical to one that has previously been adjudicated.” R&J Holding Co. v. Redev. Auth. of Cnty.

of Montgomery, 670 F.3d 420, 427 (3d Cir. 2011). To determine the effect of a Pennsylvania

state court judgment, the Full Faith and Credit Statute, 28 U.S.C. § 17382 requires that this Court

apply Pennsylvania’s claim preclusion law. R&J Holding Co., 670 F.3d at 427. For claim



1
  Plaintiff filed suit in the Magisterial District Court for Beaver County. (ECF No. 12-1). According to Defendant,
judgement was entered and paid by Defendant. (Brief in Support of Defendant’s Motion to Dismiss, ECF No. 12 at
2.)
2
  “Under the Full Faith and Credit Statute, ‘judicial proceedings . . . shall have the same full faith and credit in every
court within the United States . . . as they have by law or usage in the courts of’ the state from which they emerged.”
28 U.S.C. § 1738, quoted in, R&J Holding Co. 670 F.3d at 427.

                                                            4
preclusion to apply under Pennsylvania law, the two civil actions must have the following factors

in common: “1) the thing sued upon or for; 2) the cause of action; 3) the persons and parties to

the action; and 4) the capacity of the parties to sue or be sued.” Id. (quoting Bearoff v. Bearoff

Bros., Inc., 327 A.2d 72,74 (Pa. 1974)). “Res judicata applies not only to claims actually

litigated, but also to claims which could have been litigated during the first proceeding if they

were part of the same cause of action.” Id. (quoting Balent v. City of Wilkes-Barre, 669 A.2d

309, 313 (Pa. 1995)).

        Here, the doctrine of res judicata will not bar Plaintiff’s federal civil action.

“Pennsylvania common law does not preclude a litigant from litigating in a second action a claim

that could not have been raised in the first action because it was not within the jurisdiction of the

first court.” McNasby v. Crown Cork & Seal Co., Inc., 888 F.2d 270, 271-72, 276-77 (3d Cir.

1989) (citing McCarter v. Mitcham, 883 F.2d 196, 199 (3d Cir. 1989)). The magisterial district

courts are courts of limited subject matter jurisdiction; that is, their civil jurisdiction is capped at

awards of $12,000 and is limited to certain “classes of actions.” See 42 Pa. C.S.A. § 1515(a)(2)

& (3). Here, the Butler County Magisterial District Court does not have jurisdiction over claims

filed pursuant to the FLSA, or the two Pennsylvania statutes invoked by Plaintiff in Counts II

and IV of his Complaint: the Pennsylvania Wage Payment and Collection Law; and

Pennsylvania Minimum Wage Act. Moreover, as to Count I for breach of contract for failure to

pay a bonus due on August 31, 2018, Plaintiff would have exceeded the jurisdictional limit of

$12,000 if he had included this claim in the state action. Therefore, this claim is not barred by

the doctrine of res judicata.

        For the above reasons, the Motion to Dismiss filed by Defendant S&S, Inc. will be

denied. An appropriate Order will follow.



                                                   5
Dated: September 12, 2019

                                BY THE COURT




                                s/Lisa Pupo Lenihan
                                LISA PUPO LENIHAN
                                United States Magistrate Judge




                            6
